DUFOUR, J.
It is urged that we are without jurisdiction natione materia, because the suit is one to enforce a legal tender of redemption in an amount of twenty dollars.
The suit goes -beyond that, and the petition filed July 31st, 1899, asks for three dollars per month from June 17th, 1899, until delivery of property. Appellate jurisdiction is to be tested by: the value of what is claimed in the petition, and whatever may be the amount of the judgment given; either part}'- has the right to appeal.
Rent for over five years at three dollars per month is the amount in dispute. Sec. No. 2258 of our docket; Goodwin vs. Alexander, 105 La. 658.
Motion denied.